     Case 2:85-cv-00801-SRB Document 353 Filed 03/19/20 Page 1 of 5




Timothy R. Macdonald
Suneeta Hazra
ARNOLD & PORTER KAYE
   SCHOLER LLP
370 Seventeenth Street, Suite 4400
Denver, Colorado 80202
Telephone: (303) 863-1000
Timothy.Macdonald@arnoldporter.com
Suneeta.Hazra@ arnoldporter.com

Attorneys for Plaintiff Hopi Tribe

                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ARIZONA


                                           )
The Hopi Tribe,                            )   CIV. No. 85-cv-00801-SRB
                                           )
              Plaintiff,                   )
                                           )   THE HOPI TRIBE’S RESPONSE TO
v.                                         )   THE NOTICE OF THE NAVAJO
                                           )   NATION REGARDING RENTAL
The Navajo Nation,                         )   PAYMENT FOR 2019
                                           )
              Defendant.                   )
                                           )

       Plaintiff, the Hopi Tribe, respectfully submits this response to the Navajo

Nation’s Notice of the Navajo Nation Regarding Rental Payment for 2019 (March 5,

2019, Dkt. No. 351) (“Notice”) and states as follows:

       1.     The Navajo’s Notice states that the Navajo Nation made a January 24,

2020 payment “to satisfy the Navajo Nation’s rental obligations to the Hopi Tribe for

the year 2019.” Notice at 1 (citing Order re 1990-95 Homesite, 1979-95 Grazing,

and 1986-95 Farmsite Rental Determinations and Pre- and Post-Judgment Interest)

(Dkt. No. 317) (“Order”). The Hopi Tribe disagrees with the implication that the
    Case 2:85-cv-00801-SRB Document 353 Filed 03/19/20 Page 2 of 5




Navajo Nation’s payment satisfies the obligations of the Navajo Nation under 25

U.S.C. § 640d-15(a) for the rental year 2019, or that the Navajo Nation is current on

the rental amounts due to the Hopi Tribe.

       2.     As the Notice acknowledges, see Notice at 2, the Bureau of Indian

Affairs (“BIA”) has not issued an initial rental determination for the year 2019.

Accordingly, any Navajo payment for 2019 is just its own estimate. The BIA also has

not issued an initial rental determination for the years 2015-2018, and any Navajo

payment for those years likewise was merely an estimate.

       3.     On January 4, 2017, the BIA issued an initial rental determination for

the years 2010-2014. Both the Hopi Tribe and Navajo Nation have appealed this

determination to the Western Regional Director of the BIA. Accordingly, as for the

year 2019, any Navajo payment for the years 2010-2014 is merely an estimate.

       4.     On March 25, 2016, the Department of the Interior’s (“DOI”) Interior

Board of Indian Appeals (“IBIA”) issued a decision reversing in part, affirming in

part, and remanding decisions by the BIA Western Regional Director regarding two

rental determinations, one for the year 2000 and the other for the years 2001-2009.

On February 26, 2020, the Western Regional Director issued a new decision regarding

those rental determinations, and they remain subject to appeal to the IBIA. Thus, any

prior payment by the Navajo Nation for rental years 2000-2009 also represents an

estimate of rents owed.

       5.     The rental amounts that the Navajo Nation owes to the Hopi Tribe for

multiple rental years prior to 2000 remain non-final. The BIA has not yet issued a


                                      2
     Case 2:85-cv-00801-SRB Document 353 Filed 03/19/20 Page 3 of 5




post-remand determination for the rental years 1979-1995. In 2015, the IBIA

remanded the 1998-1999 rental determination to the BIA for further proceedings. See

Order Affirming Decision in Part, Vacating in Part, and Remanding. 60 IBIA 218

(Apr. 29, 2015). On February 3, 2017, the Western Regional Director issued an

updated rental determination for 1999, but did not address multiple issues in the

IBIA’s remand instructions, and the Hopi Tribe has appealed this determination.

Thus, the Navajo Nation’s rental obligations to the Hopi Tribe for these years have

not been resolved. Contrary to the Notice, interest will continue to accrue as

appropriate on all unpaid rents for prior rental years.

       6.      The Navajo Nation’s calculations also rely on assumptions about how

the DOI and/or BIA will address certain issues in the outstanding rental

determinations, including, for example, the 1986-1995 farmsite and 1979-1995

grazing rents that were remanded to the DOI by the Court’s Order and which remain

pending with the agency. See Dkt. No. 317. Further, in 2011, when the Navajo

Nation made a payment to the Hopi Tribe for rents owed, it acknowledged that the

payment did not encompass all rents owed at that time, and the Notice does not

address that prior shortfall. See Dkt. No. 324 at 3. After the DOI issues new

determinations regarding the outstanding rental years, the Hopi Tribe reserves its right

to challenge those determinations should it conclude that such a step is necessary and

appropriate.

       7.      As such, the Navajo Nation’s calculation merely represents its own

estimates of the rents owed for particular years. The Hopi Tribe reserves its rights to


                                       3
     Case 2:85-cv-00801-SRB Document 353 Filed 03/19/20 Page 4 of 5




pursue additional rents owed for all appropriate rental years, and nothing in the

Navajo Nation’s payment or the Hopi Tribe’s receipt of those funds should be

construed as a waiver or relinquishment of the Hopi Tribe’s rights under the relevant

statutes or otherwise.

Dated: March 19, 2020

                                   Respectfully submitted,

                                   ARNOLD & PORTER KAYE SCHOLER LLP

                                   By: /s/ Timothy R. Macdonald
                                   Timothy R. Macdonald
                                   Suneeta Hazra
                                   370 Seventeenth Street, Suite 4400
                                   Denver, Colorado 80202
                                   (303) 863-1000
                                   Timothy.Macdonald@arnoldporter.com
                                   Suneeta.Hazra@arnoldporter.com

                                   Attorneys for Plaintiff the Hopi Tribe




                                      4
        Case 2:85-cv-00801-SRB Document 353 Filed 03/19/20 Page 5 of 5




                            CERTIFICATE OF SERVICE

      I hereby certify that on March 19, 2020, I electronically transmitted the foregoing
document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
Notice of Electronic Filing to the following CM/ECF registrants:

Patterson Victor Joe                      Larry A Hammond
Patterson V Joe PC                        Osborn Maledon PA
Email: Patterson.Joe@azbar.org            Email: lhammond@omlaw.com

Alice Elizabeth Walker                    Edward J Passarelli
Gregg H. DeBie                            US Dept of Justice - Environmental &
Meyer, Walker, Condon & Walker PC         Natural Resources
Email: awalker@mmwclaw.com                Email: Edward.Passarelli@USDOJ.gov
Email: gdbie@mmwclaw.com

Daniel G Steele                           Doreen N. McPaul, Attorney General
US Dept of Justice ENRD NRS               Navajo Nation Department of Justice
Email: daniel.steele@usdoj.gov            Email: dmcpaul@nndoj.org




                                                  /s/ Rebecca A. Golz
